PER CURIAM.
Upon review of the briefs and record on appeal, we find the appellant has failed to demonstrate any reversible error; therefore, the judgment and sentence is affirmed. Appellant was assessed a clerk cost of $50 pursuant to section 27.56, Florida Statutes (1981). Costs can properly be recovered from an indigent defendant under this statute. Anderson v. State, 415 So.2d 49 (Fla.2d DCA 1982). The record, however, does not reflect compliance with the notice and hearing provisions of section 27.56(7), Florida Statutes (1981). Drumm v. State, 432 So.2d 765 (Fla.2d DCA 1983); Gaylord v. State, 413 So.2d 72, 73 (Fla.2d DCA 1982). We, therefore, vacate the $50 cost judgment. Nothing herein shall pre-*1027elude the retaxing of these costs through the proper procedure.
OTT, C.J., and GRIMES and SCHEB, JJ., concur.